957 So. 2d 699 (2007)
Gordon HALES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-151.
District Court of Appeal of Florida, Third District.
May 23, 2007.
Gordon Hales, in proper person.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before WELLS, and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
WELLS, J.
The dismissal of appellant's Petition for Writ of Habeas Corpus is affirmed without *700 prejudice to his filing an appropriate motion in the Seventeenth Judicial Circuit. See Calloway v. State, 699 So. 2d 849, 850 (Fla. 3d DCA 1997) (observing that a circuit court has no jurisdiction to review the legality of a conviction in another circuit); Leichtman v. Singletary, 674 So. 2d 889, 891 (Fla. 4th DCA 1996).